FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                        No. 06-10460
               Plaintiff-Appellant,                 D.C. No.
               v.                               CR-00-00274-CRB
YACOV YIDA,                                     Northern District
              Defendant-Appellee.                 of California,
                                                  San Francisco

                                                    ORDER

                       Filed March 1, 2007

     Before: Ronald M. Gould and Milan D. Smith, Jr.,
   Circuit Judges, and Alfred V. Covello,* District Judge.


                              ORDER

  The court invites supplemental letter briefs by the parties
and any amicus curiae addressing some or all of the following
questions raised in this appeal:

     1.   Under Fed. R. of Evid. 804(a)(5), what is the
          appropriate legal standard to be applied when
          evaluating a witness’s “unavailability”?

     2.   Under Fed. R. of Evid. 804(a)(5), when assess-
          ing the proponent’s efforts to ensure a witness’s
          presence at the relevant proceeding “by process
          or other reasonable means,” what is the relevant
          temporal period in which to assess the propo-

   *The Honorable Alfred V. Covello, Senior United States District Judge
for the District of Connecticut, sitting by designation.

                                 2283
2284                 UNITED STATES v. YIDA
         nent’s actions, and does it include a time period
         in which the proponent may have contributed to
         a witness’s absence?

   Any letter briefs responding to this order shall be filed
simultaneously on or before thirty (30) days from the filed
date of this order. The briefs shall not exceed fifteen (15)
pages (double-spaced) or 4,200 words and shall be in the form
of letters to the Clerk of this court. Any person or entity wish-
ing to file a brief as an amicus curiae in response to this order
is granted leave to do so pursuant to Fed. R. App. P. 29(a).
                               PRINTED FOR
                     ADMINISTRATIVE OFFICE—U.S. COURTS
                      BY THOMSON/WEST—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                              © 2007 Thomson/West.